 In the Matter of THE PARAFFINE COMPANIES, INC.andINTERNATIONALLONGSHOREMEN AND WAREIIOUSEMEN'S UNION, LOCAL 6, C. I. O.Case No. 00-C-1510.-Decided February 11, 1948Mr. Robert E. Tillman,for the Board.Messrs.Marion B. Plantand,Samuel, L. HolmesofBroebuck,Ph,leger and Harrison,of San Francisco, Calif., for the respondent.DECISIONANDORDEROn December 20, 1946, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent had not violated Section 8 (1) or (3) of the Act 2 asalleged in the complaint and recommending that the complaint againstthe respondent be dismissed.Thereafter, counsel for the Board filedexceptions to the Intermediate Report and a supporting brief, andthe respondent filed a brief concurring in the Intermediate Report.None of the parties requested oral argument before the Board.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-man panel consisting ofthe undersigned Board Members.*The Board has reviewed the rulings of the Trial Examiner at the,hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions," and recom-mendation of the Trial Examiner, as set forth in the copy of theIntermediate Report attached hereto.'The power of the Board to issue a Decision and Order in a case such as the instant one,where the charging union has not complied with the filing requirements specified in Section9 (f), (g), and (h) of the National Labor Relations Act, as amended, was decided by theBoard inMatter of Mat shall and Bruce Company,75 N L R B 902The provisions of Section 8 (1) and (3) of the National Labor Relations Act, which theTrial Examiner herein found were not violated, are continued in Section 8 (a) (1) and8 (a) (3) of the Act as amended by the Labor Management Relations Act, 1947°Chairinan Herzog and Members Reynolds and Murdock$ Like the Trial Examiner, we find that the facts in this record make the case whollydistinguishable fromMatter of Climax Engineering Company,66 N. L. R. B. 1359.76 N. L. R. B., No. 26.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the respondent, The Paraffine Companies, Inc., Emeryville,California, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Robert E. Tillman,for the Board.Messrs. Marion B. PlantandSamuel L HolmesofBi oebeck, Ph,leger and Her-r ison,of San Francisco, Calif., for the respondent.STATEMENT OF THE CASEUpon a first amended charge duly filed on August 15, 1946, by InternationalLongshoremen and Warehousemen's Union, Local 6, C I. 0, herein called theUnion, theNational LaborRelationsBoard, herein called the Board, by theRegional Director for the TwentiethRegion(San Francisco,California), is-sued its complaint dated September 18. 1946,' against The Paraffine Companies,Inc., herein called the respondent, alleging that it has engaged in and is engag-ing in unfair labor practices affecting commerce within themeaning ofSection8 (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the ActCopies of the complaint accompanied bynotice of hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstancethat on or about October 31, 1945, the respondent promulgated and adhered toployees could not be promoted to, the position of foremenso long asthey re-mained affiliated with labor organizations representing the respondent's rankand file employees, therebyengagingin unfair labor practices within the mean-ing of Section 8 (1) and (3) of the ActThereafter,on September27, 1946, the respondent filed its answer in whichit denied each and every allegation of the complaint 2Pursuant to notice a hearing was held at San Francisco, California, on October21 and 22, 1946, before the undersigned, the Trial Examiner duly designated bythe ChiefTrial ExaminerThe Board and the respondent were represented bycounsel andparticipated in the hearingFull opportunity to be heard, to examineand cross-examine witnessesand to introduce evidence bearingon the issues wasafforded all parties.At the close of the hearing the undersigned granted withoutobjection,a motion by counsel for the Board to conform the pleadings to the proofin respectto formal mattersAt the close of the hearing, counsel for the Boardand counselfor the respondent argued the matter, and subsequently therespondent has filed a briefwith the undersignedUpon the entire record in the case and from his observation of the witnesses,the undersigned makes thefollowing:'TheBoard wasallowed to amend itscomplaint by making a few changes in thephraseology thereof at theheating over the respondent's objection.This amended com-plaintwill be referred to herein as the complaint2Itwas agreedat the hearing that therespondent's answer would be deemed to denythe allegations of the amended complaint. THE PARAFFINE COMPANIES, INC.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT173The Paraffine Companies, Inc., is a Delaware corporation maintaining its prin-cipal offices in San FranciscoIt operates, among others, a plant at Emeryville,California. where it is engaged in the manufacture and sale of linoleum, floorcoverings, paints, and roofing and building materials.During the fiscal yearending Tune 30, 1946, the respondent purchased raw materials and supplies foruse at its Emeryville plant, having a value in excess of $2.000,000, of which morethan 60 percent represents the value of such materials and supplies shipped tothe said plant from States of the United States other than the State of Californiaand from foreign countries.During the same period, the respondent manu-factured products at its Emeryville plant, having a value in excess of $5,000,000,of which more than 70 percent was sold and shipped to customers located inStates and Territories of the United States other than the State of Californiaand in foreign countries.For the purpose of this proceeding the respondent agrees that in the operationof its Emeryville plant, it is engaged in commerce within the meaning of the Act.'II.THE ORGANIZATIONINVOLVEDThe International Longshoremen and Warehousemen's Union, Local 6, C. I. 0,is a labor organization admitting to membership employees of the respondent.IIITHE UNFAIR LABOR PRACTICESA. Interfen ence, restraint, and coercion; discrimination rn regard to tenure ofemploymentAt its Emeryville plant, the respondent has 11 companies within one enclosure.Within that enclosure there are 18 separate and distinct bargaining units whereinthe employees are represented by various AFL, CIO and independent unions forthe purposes of bargaining with the respondent.The respondent appears to havebeen able to maintain very cordial relations with each and all of the variousunions and to have made an enviable reputation in labor relations by itsactivities in that fieldThe present case relates exclusively to men employed as supervisory foremenin the respondent's roofing department. In this department there are 3 super-visory foremen, one for each of 3 shifts which they work in rbtation. Thesesupervisory foremen work under the direct supervision of the chief supervisor.A supervisory foreman is responsible for the production of the department andfor the crew of 40 or 50 employees on the particular shift he happens to be work-ing at the time.When employed on the night shift, such foreman is in fullcharge of the department, being the highest official in the department at thattime.He does no manual labor, being restricted solely to supervision by theagreement between the respondent and the Union.He can recommend the hiringof individuals and has the authority to discipline, transfer and discharge em-ployees under his jurisdiction.The supervisory foreman is paid a monthlysalary of $335, while the production and maintenance workers receive $140 or$1.50 rate per hour.Based on an agreement between the respondent and the8Thesefindings are based on astipulation entered into by the parties at the hearing. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion the Board has excluded supervisory foremen from the appropriate unitfor the production and maintenance workers on the ground that they weresupervisory employees.'There can be no question,and the undersigned finds,that the supervisor y foreman is in a supervisory capacityforthe respondent.Since 1940 the Union has been recognized by the respondent and has had aclosed-shop agreement with therespondentcovering"all employees" in theroofing department"Appendix A" to this agieement indicatesthat supervisoryforemen arenot coveredby this agreement as this appendix makes no provisionin iegaid to theirsalary.The unclersfgned therefore findsthatsupervisoryforemen are not covered by the agreementbetween theUnion and the respondent.In May 1946,two positions as supervisory foremen became vacant in the roof-ing department.As apparently was customary in the plant,the respondentproposed to fill such positions by promotion and informed certain of its em-ployees,includingJoseph Lusiani,Abram Fishburn and ErnestAbreu, thatthey wereunder consideration for promotion to these positions.Each of theseemployees,all members of the Union,was informed by Assistant Plant ManagerPrifold or Roofing Department Superintendent John Farley of the respondent'spolicy concerning the union affiliation of such foremen.This policy is containedin the following documents,which each man was handed to read :FOREMEN1.Status of Present Supervisory Foremen.1.All Supervisory Foremen must become Management representativeswithout equivocation and must assure the Company that they are no longeraffiliated with Labor Organizations which represent the daily workers.2.Those who will not agree to the above will be told that we can nolonger employ them as foremen. Two avenues will be open to them :(a)They can resign as foremen and go back into the ranks.(b)They can leave the employ of the Company and receive severancepay of one month for each five years of service.3.Those who decide to remain as foremen will be told that they holdtheir jobs only through their own ability and if they are unable to fill theirjobs satisfactorily at dny later date they will be terminated with severancepay as in 2. (b) above.I11.For Employees selected en the future to become Supervisoi s1.When the promotion is proposed the employee will be told that he istaking the. step on his own responsibility and with the knowledge thatif he does not fill the job satisfactorily he will be terminated with severancepay as in 2. (b) above.'Within a few days of his interview Abreu informed Varley that he did notcare to "give up his book" i. e., withdraw from the Union, and thereforerequested that he not be considered for promotion.Lusiani and Fishburn, on the other hand, secured withdrawal cards fromthe Union and were appointed to the vacant positions in which they werecontinuing to serve up to and including the time of the hearing.' In reParaffine Companies, Inc.,25 N. L R. B 752 and 27 N. L. R. B 197.5Uncontradicted evidence indicates that the above had been the company policy since1937 although it was first put in written foie in October 1945The undersigned so finds.It fuither appeared that the respondent had no objection to the unionization of its super-visory foremen as such, but only objected to their retaining membership in the unionrepresenting the rank and file hourly employees. THE PARAFFINE COMPANIES, INC.175Concluding findingsIn a number of rather recent cases the Board has held e and has beensustained by the Courts' that foremen are "employees" within the meaningof the Act and, as such, are entitled to the protection of Section 8 (1) and (3)of the ActThis is so whether the foremen are members of a labor organi-zation affiliated with that representing the production and maintenance em-ployees' or, indeed, are members of the same organization aUnder facts quite analogous to those presented here, the Board held in theClimaxcase, cited above, that "the respondent, by requiring the foremen toresign from the Union or suffer demotion, interfered with their right toremain members of the Union [representing the production and maintenanceemployees]," violated Section 8 (1) and, by "demoting them when they refusedto resign from the Union," violated Section 8 (3) of the Act. In speaking ofthe other issue presented in theClimaxcase, to wit : whether the employer hadthe right to require a foreman to desist from weanug his rank and file unionbutton at work, the Board said.In the instance case, it is true, Meyer and Engstrom [foremen] alsowore buttons indistinguishable front those worn by rank and file employees,thereby superimposing upon mere passive membership an open and activesupport of the Union among rank and file employees.We are thereforehere faced with the need of balancing the right of supervisors to self-oigainzation under Section 7 of the Act against the right of rank andfileemployees to be free of supervisory interference.We conclude onthe facts of this case that, in contrast withmeae passive nicmbership,the wearing of union buttons by supervisors, indistinguishable from thoseworn by rank and file employees, may form a barrier, though no doubt aslight one, to the full exercise by subordinates of their freedom of choice.The respondent would consequently have been entitled to take appro-priate steps to protect its neutralitlIt would have been appropriate, forexample, for the respondent to have required Meyer and Engstrom toremove and thereafter refrain from wearing the rank and file union buttonsand to have demoted them it they failed to comply with its request[Italics supplied.]Apparently conceding the correctness of the law as stated by the Board,the respondent argues that it was merely taking necessary and appropriateSteps in order to maintain and preserve its own neutrality between the numer-ous unions in the plant when it formulated and adhered to its policy thatits supervisory foremen and candidates for that position had to give up theiraffiliationwith the union representing the production and maintenance em-ployees upon pi oniotion to that position.The facts show that this conditionOMatterof doseManufacturing Co,56 N L It B 346 ;Matter of Paehard Motor CarCompany,61 N L. R B 4 and 64 N L. R. B 1212;Matter of L. A. Young Spring andWire Corp,65 N L R B 298;Matter of The B F. Goodrich Company,65 N L R. B294Matter of Simmons Company,65 N L R B. 984 ,Matter of Jones and LaughlinSteel Corporation,66 N L 11 B 3S6IN L R B v Paciard Motor Car Company,157 F. (2d) 80 (C C A 6), rehearingdenied 18 L R R. All24, 32, N. LR. B. v. Armour and Company,154 F. (2d) 570(C C A 10) . NL R B v. Steiner and Kennedy Stationery Company,113 F (2d) 667(C C A 8)8Matter of Eastern Gas and Fuel Associates,68 N L R B 324oMatter of Climax Engnieering Company,Division ofGeneral Finance Corporation.66 N L R B 1359 176DECISIONSOF NATIONALLABOR RELATIONS BOARDwas satisfied so far as the company was concerned when the supervisoryforemen secured a withdrawal card from the Union.The respondent points to various obligations of the Union's Constitution,By-Laws and Declaration of Principles to which each member was requiredto adhere as being in direct conflict with the foremen's obligation to theemployer and which would, of necessity, violate the respondent's policy ofneutrality.The Constitution, By-Laws and Declaration of Principles of the Union pro-vide for only one type of membership, whether the member be a productionworker or a foreman.Every member is obligated to comply with the Con-stitution and Declaration of Principles of the Union.By these documentshe is under the "duty to serve the local when called upon," he is eligible foroffice, he must attend Union meetings and vote on measures presented there,he must wear his "union button on the job at all times," be must prefer chargesagainst brother members for violations of their obligations and' appear as awitness against them, he is subject-to the same charges being brought againsthim, and to fines, suspension or expulsion upon conviction thereof.Among theDeclaration of Principles which he, as.a member, subscribes to are to be foundthe following :2.All rights and duties belong, without discrimination, to each member ofthis organization as long as they comply with the constitution and by-laws.8.To organize the unorganized on an industrial basis instead of the out-moded, undemocratic craft union structure, which divides workers and weak-ens their bargaining power0.To assist other unions whenever possible in their resistance to attackson their wages and working conditions and for the attainment of their de-mands and to honor legitimate picket lines.*******10.Basing ourselves upon these principles, we are determined to do every-thing within our power, individually and collectively, to promote the bestinterests of our members in pursuit of these aims by:(a)Maintaining democratic rank and file control of our union.*******In other words, it is obvious that a foreman who fulfills his sworn obligationsunder the Union Constitution, By-Laws and Declaration of Principles, as theyexist today,10 could not retain "mere passive membership" in the Union as wascontemplated by the Board in the Clnniiax case. It is also clear that in fulfillingthese obligations to the Union, the foreman would violate the respondent'sneutrality while performing his duties as a foreman. And even more importantis the fact that by actively participating in the affairs of the Union as requiredby those documents, the foreman must necessarily violate his obligation to theUnion of "maintaining democratic rank and file control of our union."TheBoard has already passed upon the right of the employer to require its foremento abstain from wearing their union buttons on the job as required by the Union'srules.10The undersigned notes that the Constitution of the Union in evidence here was adoptedJune 1, 1946, a (ew days subsequent to the events involved herein, but assumes that thisConstitution contained, if any, onlyminor changes in the substantive obligations of themembers THE PARAFFINE COMPANIES, INC.177It thus appears that these conflicting obligations imposed upon a foreman byhis position with the employer and by his obligations to the Union, create realand present dangers to the respondent, the Union and the foreman. himself fromthe active membership role required of all union members under the presentunion obligations.Especially is this so with respect to the present respondent,due to the number of differently affiliated unions with which it deals.Nor doesthe undersigned believe that, in a case such as this is, the respondent shouldbe required to wait patiently until its foremen have done some overt act, requiredby his obligation to the Union, and jeopardized the respondent's good relationswith the unions before it is permitted to take the "appropriate steps" to protectthose relations.Unlike theClimaxcase, the undersigned believes and therefore finds, thatthe respondent here was motivated in adopting its policy toward union mem-bership of its foremen, not by any opposition to unionization of its foremen assuch" but rather by a sincere desire to preserve its neutrality and its presentgood relations with the unions in the plant.Also unlike theClimaxcase, the foremen here are not retaining their mem-bership in the Union in order to save certain financial benefits built up throughtheir previous membership in the Union, as the Union has no such financialbenefits.The foremen are protected, so far as retaining the assistance of theUnion in obtaining other employment some time in the indeterminate future, byreason of taking out withdrawal cards from the Union.Under all the circustances and under all the facts of this case, the under-signed finds that the respondent. by promulgating and adhering to its policywhereby supervisory foremen and applicants for such positions are required,upon promotion to that position, to withdraw from the Union of the maintenanceand production workers, took appropriate steps to preserve its neutrality anddid not violate Section S (1) or (3) of the Act. It will therefore be recommendedthat the complaint be dismissedOn the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1 International Longshoremen and Warehousemen's Union, Local 6, C. I. 0,is a labor organization within the meaning of Section 2 (5) of the Act.2.The respondent has not interfered with, restrained, or coerced its employees,nor discriminated in regard to their tenure of employment in violation of SectionS (1) or 8 (3) of the Act3.Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act.RECOMMENDATIONUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned hereby recommends that the complaint against The Paraffine Com-panies, Inc., be dismissed in its entirety.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceiiEven Board witnesses testified that the respondent had indicated no opposition to theunionization of its supeivisoiy foiemen. 178DECISIONS OF NATIONALLABOR RELATIONS BOARDof the order transferring the case to the Board, pursuant to Section 203 38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in- support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service onthe other parties of all papers filed with the Board shall be promptly made asrequired by Section 203.65.As further provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.THOMAS S. WILSON,Trial Examiner.Dated December 20, 1946.